Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Exhibit 10.64
AMENDMENT NO. 9 TO SERVICING AGREEMENT
This Amendment No. 9 to Servicing Agreement (“Amendment No. 9”) is made and
entered into as of December 13, 2017 (“Amendment Effective Date”) by and between
Blackhawk Network, Inc., an Arizona corporation (“Servicer”), and MetaBank, dba
Meta Payment Systems, a federal savings bank (“Bank”) and relates to that
certain Servicing Agreement dated March 30, 2012, by and between Servicer and
Bank, as amended by Amendment No. 1 to Servicing Agreement, dated November 5,
2012 (“Amendment No. 1”), Amendment No. 2 to Servicing Agreement, dated October
31, 2013 (“Amendment No. 2”), the First Addendum to Servicing Agreement, dated
May 30, 2014 (“Addendum No. 1”), Amendment No. 3 to Servicing Agreement, dated
June 13, 2014 (“Amendment No. 3”), the Second Addendum to Servicing Agreement,
dated October 1, 2015 (“Addendum No. 2”), the Amendment No. 4 to Servicing
Agreement dated May 6, 2016 (“Amendment No. 4”), the Amendment No. 5 to
Servicing Agreement dated June 16, 2016 (“Amendment No. 5”), the Amendment No. 6
to Servicing Agreement dated December 21, 2016 (“Amendment No. 6”), the
Amendment No. 7 to Servicing Agreement dated March 24, 2017 (“Amendment No. 7”),
and Amendment No. 8 to Servicing Agreement dated June 1, 2017 (“Amendment No.
8”) (together, the “Agreement”). Each of Servicer and Bank may be referred to
herein as a “Party” or collectively as the “Parties”. Capitalized terms used
herein but not otherwise defined in this Amendment shall have the meaning
assigned to them in the Agreement (as hereinafter defined and as amended
herein).
RECITALS
Whereas, the Parties desire to amend the Agreement as more fully set forth
below.
AGREEMENT
NOW, THEREFORE, each of the Parties for good and valuable consideration
exchanged and intending to be legally bound, hereby mutually agree as follows:
1.
Schedule E is hereby amended by adding the provisions set forth on Attachment 3
to this Amendment No. 9.

2.
Except as specifically modified by this Amendment No. 9, the Agreement shall
remain in full force and effect. This Amendment No. 9 may not be amended or
modified except pursuant to a written agreement signed by each of the Parties
hereto. This Amendment shall bind, and inure to the benefit of, Servicer and
Bank and their successors and permitted assigns. This Amendment No. 9 may be
executed in counterparts, which execution may be by facsimile or other
electronic means, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Amendment is executed by the Parties’ authorized
officers or representatives and shall be effective as of the Amendment Effective
Date.
Blackhawk Network, Inc.
Metabank, dba Meta Payment Systems
By: /s/ Talbott Roche
By: /s/ Linda M. Loof
Name: Talbott Roche
Name: Linda M. Loof
Title: President & CEO
Title: SVP, Strategic Accounts
Date: December 21, 2017
Date: December 21, 2017







1
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Attachment 3


ADDITIONAL TERMS TO SCHEDULE E


SUPPLEMENTAL FEE RATES


As of January 1, 2018, the Supplement Fee Rate shall be as follows:


Calendar Quarter of Card Load
Applicable Supplemental Fee Rate*
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
AFTER [**]
To be agreed based on Parties quarterly rate review meetings



*    The calculated Supplemental Fee is payable [**].










2
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

